            Case 21-11750-mdc                         Doc 3           Filed 06/21/21 Entered 06/21/21 19:01:17            Desc Main
                                                                      Document      Page 1 of 5



                                                               United States Bankruptcy Court
                                                                     Eastern District of Pennsylvania
 In re      Midnight Madness Distilling LLC                                                               Case No.
                                                                                   Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Midnight Madness Distilling LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 21, 2021                                                         /s/ Harry J. Giacometti
 Date                                                                  Harry J. Giacometti 55861
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Midnight Madness Distilling LLC
                                                                       Flaster Greenberg PC - Philadelphia
                                                                       1835 Market St.
                                                                       Ste 1050
                                                                       Philadelphia, PA 19103
                                                                       215-279-9393 Fax:215-279-9394
                                                                       harry.giacometti@flastergreenberg.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
Case 21-11750-mdc   Doc 3   Filed 06/21/21 Entered 06/21/21 19:01:17   Desc Main
                            Document      Page 2 of 5
Case 21-11750-mdc   Doc 3   Filed 06/21/21 Entered 06/21/21 19:01:17   Desc Main
                            Document      Page 3 of 5
Case 21-11750-mdc   Doc 3   Filed 06/21/21 Entered 06/21/21 19:01:17   Desc Main
                            Document      Page 4 of 5
Case 21-11750-mdc   Doc 3   Filed 06/21/21 Entered 06/21/21 19:01:17   Desc Main
                            Document      Page 5 of 5
